PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/371,185
Filing Date: 6 Dec 2016
Appellant(s): Stern et al.



__________________
Kathleen D. Rigaut
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed March 18, 2021.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Final Office Action dated August 7, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “Objections and Rejections that are Withdrawn.” New grounds of rejection (if any) are provided under the subheading “New Grounds of Rejection.”  

(2) Restatement of Rejection 

The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
	Claims 4-6, 14, and 16-17 remain rejected under 35 U.S.C. § 103 as being unpatentable over FEIZ (Feiz et al., 2012, Ribulose-1,5-Bis-Phosphate Carboxylase/Oxygenase Accumulation Factor1 is Required for Holoenzyme Assembly in Maize, The Plant Cell 24: 3435-3446, with supplemental data; see also IDS filed 04/10/2017) in view of PARRY (Parry et al., 2013, Rubisco activity and regulation as targets for crop improvement, Journal of Experimental Botany 64: 717-730) and SUZUKI (Suzuki and Makino, Availability of Rubisco Small Subunit Up-Regulates the Transcript Levels of Large Subunit for Stoichiometric Assembly of Its Holoenzyme in Rice 2012, Plant Physiology 160: 533-540). 
The claims are drawn to a transgenic C4 plant comprising heterologous, recombinant nucleic acids for over-expressing rubisco small subunit (SS), rubisco large subunit (LS), and ribulose-1,5-bis-phosphate carboxylase/oxygenase accumulation factor1 (RAF1), overexpression of said SS, LS, and RAF1 increasing holoenzyme accumulation, said plant exhibiting increased 
FEIZ teaches the identification of a chloroplast protein required for Rubisco accumulation in maize (Zea mays), which was named Rubisco Accumulation Factor1 (RAF1) (entire document; see Title, Abstract, for example). FEIZ teaches that RAF1 is required for holoenzyme assembly in maize (Id.). Indeed, maize lines lacking RAF1 are Rubisco deficient and seedling lethal (Id.; see also page 3436, section bridging left-hand and right-hand col.). RAF1 is predominantly expressed in bundle sheath chloroplasts, consistent with a Rubisco accumulation function (Id.).
FEIZ teaches that form I Rubisco, found in higher plants, algae, and cyanobacteria, is a hexadecamer composed of eight large and eight small subunits, denoted as LS and SS, respectively (page 3435, right-hand col., first paragraph). The genes encoding LS (rbcL) and SS (RBCS) are located in the chloroplast and nuclear genomes, respectively. SS is expressed as a preprotein that is translocated into the chloroplast, where its signal peptide is cleaved prior to its assembly with LS (Id.). The two subunits accumulate stoichiometrically in the chloroplast, a phenomenon that is mediated by feedback inhibition of LS synthesis by unassembled subunits, as well as proteolysis of unassembled SS (Id.). 
FEIZ teaches that LS, expressed alone, has minimal catalytic activity in the octamer form, which could be enhanced by the subsequent addition of SS (Id., second paragraph). 
chaperones (Id., third paragraph). In that context, FEIZ teaches the identification of the raf1 gene (section bridging pages 3436-3437). The raf1 gene encodes a previously unstudied protein that is conserved in the green lineage and localizes to bundle (page 3437, section bridging left-hand and right-hand col.). 
FEIZ teaches the coexpression of both LS and SS genes (see, e.g., the referenced work of Gatenby, A.A., van der Vies, S.M., and Rothstein, S.J., 1987), and recognizes that additional plant-specific proteins are required in higher plant Rubisco biogenesis (page 3436, left-hand col., second paragraph). To identify such proteins, FEIZ screened a collection of maize (i.e., C4 plant) photosynthesis mutants for strains specifically deficient in Rubisco, to identify a chloroplast protein that is essential for Rubisco accumulation in maize (Id.). 
FEIZ teaches, as summarized in Figure 7, a model in which RAF1 helps assemble LS prior to holoenzyme formation, a role similar to that predicted for RBCX in cyanobacteria (page 3442, right-hand col., last two paragraphs); see also Figure 7 reproduced below. RBCX homologs are encoded in plants and RBCX is transcribed in maize leaves (Id.). See the depictions of: (i) SS, (ii) LS, and (iii) RAF1. As stated in the Figure 7 caption on page 3442: “Counterclockwise from top right; newly synthesized LS interacts with the chaperonin complex, which leads to correct folding (Native LS) or aggregation and proteolysis. Trimeric RAF1 would then act to promote the formation of dimeric and/or octameric LS, perhaps in concert with BSD2 (data not shown)”. See also the depiction of the folded SS, contributing to the holoenzyme assembly. 

    PNG
    media_image2.png
    449
    516
    media_image2.png
    Greyscale


Compare Figure 7 from FEIZ (reproduced supra) with instant Figure 1, which depicts a model of the proteins required for Rubisco assembly in maize (reproduced infra). These two figures are essentially similar and/or identical. Both figures depict the three instantly claimed compositions: (i) RAF1, (ii), SS, and (iii) LS. 


    PNG
    media_image3.png
    517
    615
    media_image3.png
    Greyscale

co-expression of LS, SS, and various Rubisco biogenesis factors in E. coli; see Supplemental Figure 8. 
	FEIZ further teaches that RAF1 and other Rubisco biogenesis factors, including BUNDLE SHEATH DEFECTIVE2 (BSD2) (GRMZM2G062788), Cpn60α1, Cpn60β1, Cpn20-2 (GRMZM2G127609), Cpn20-3 (GRMZM2G399284), RBCX (GRMZM2G115476) and SS (GRMZM2G098520) were coexpressed in E. coli cells (Id.). See also Supplemental Table 2, which describes the proteins that were co-localized with LS: these proteins also include the Rubisco SS. Therefore, FEIZ precisely teaches the claimed coexpression of the instantly recited (i) RAF1, (ii), SS, and (iii) LS. 
	FEIZ teaches that the interaction between RAF1 and LS lends further support to the hypothesis that RAF1 is directly required for LS assembly. Because the LSc complex also predominates in the bsd2 mutant, FEIZ proposed a postchaperonin role for BSD2, although it may act at a different step than RAF1 (page 3443, left-hand col., second paragraph). 
	In Supplemental Figure 6, FEIZ teaches analysis of LS from total soluble protein in wild type and raf1-1 seedlings, depicting migration of the putative LS-chaperone complex, and the Rubisco holoenzyme.  
	FEIZ teaches that, other than Cpn60, the only chloroplast protein shown to play a direct role in the folding or assembly of plant Rubisco is BUNDLE SHEATH DEFECTIVE2 (BSD2), a DnaJ-like chaperone (page 3436, left-hand col., first paragraph). FEIZ specifically examines and determines that the bsd2 gene is different from the raf1 gene (Id., paragraph bridging left-hand and right-hand col.). See also page 3439, Fig. 4, depicting the coexpression and colocalization of the described Rubisco components, including RAF1 and BSD2. 
RAF1 is an LS chaperone, and teaches that RAF1 is not required for LS synthesis, but it is required for assembly or stability of Rubisco (page 3439, left-hand col., second paragraph). FEIZ further teaches complexing of two Cpn60 homologs with LS and/or SS in the LSC form (Id., right-hand col., penultimate paragraph). 
	FEIZ does not explicitly teach the coexpression of SS, LS, and RAF1 in transgenic C4 maize plants, for the purpose of increasing rubisco content and enhancing resistance to abiotic stress; nor does FEIZ explicitly teach the use of the ubiquitin promoter. However, such claimed compositions and the recited methods practiced with the compositions would have been prima facie obvious to a person of ordinary skill in the art at the time of filing for the following reasons.
	PARRY provides a review of the rubisco activity and regulation as targets for crop improvement (entire document; see Title, Abstract, for example). Rubisco (ribulose-1,5-bisphosphate (RuBP) carboxylase/ oxygenase) enables net carbon fixation through the carboxylation of RuBP (Id.; see Abstract, for example). As the rate-limiting step in carbon assimilation, even modest improvements in the overall performance of Rubisco pose a viable pathway for obtaining significant gains in plant yield, particularly under stressful environmental conditions (i.e., abiotic stress; i.e., cold stress) (Abstract, last sentence).
	PARRY teaches that the primary determinant of crop biomass is the cumulative rate of photosynthesis over the growing season. While the carboxylase activity of Rubisco plays a central role in CO2 assimilation in all photosynthetic organisms, some characteristics of Rubisco, including constraints related to its complex reaction mechanism, make it surprisingly inefficient and compromise photosynthetic productivity (page 717, Introduction section). 
	PARRY teaches that computational analysis of natural and mutant Rubisco structures support the assertion that S-subunits can fine-tune the dynamic structure of the holoenzyme and influence catalysis (page 720, right-hand col., penultimate paragraph). Ongoing fundamental research in Arabidopsis, tobacco) and crop species (rice, wheat) are examining strategies for improving photosynthetic carbon assimilation. The inescapable fact is that the shared goal of almost all of these bioengineering strategies is to enhance CO2 fixation by Rubisco (page 718, right-hand col., first full paragraph).
	PARRY teaches that the successful manipulation of the kinetics and regulation of Rubisco play a major role in improving crop photosynthesis and yield and thereby contribute to the challenge of ensuring food security (page 726, left-hand col., first full paragraph). 
	PARRY teaches the Rubisco L8S8 holoenzyme (page 721, left-hand col, first paragraph), and also teaches the RAF1 and BSDII (i.e., BSD2) Rubisco-specific molecular chaperones (Id., right-hand col., last paragraph).
	PARRY teaches that the responses of Rubisco activation state and photosynthesis to supra-optimal temperatures are closely correlated, both qualitatively and quantitatively. Species from warm environments exhibit a higher temperature optimum of activation and CO2 assimilation than species from colder environments (page 723, right-hand col., first full paragraph). 
	PARRY also teaches the decrease in Rubisco activation state under heat stress (i.e., abiotic stress) (page 724, left-hand col., last paragraph). See also the inhibition of Rubisco activase (Rubisco’s ancillary protein) activity in leaf extract, depicted in Fig. 8 on page 725; both suboptimal (i.e. low, cold) and supraoptimal (i.e., high) temperatures decrease the activity. The optimum enzymatic temperature for Rubisco activation varies among plant species in relation to their thermal environment (Fig. 8), within about the same range as photosynthesis (page 724, right-hand col., first paragraph).   
see Abstract, for example). 
	SUZUKI teaches that Rubisco is composed of eight small subunits (SS) coded for by the nuclear RBCS multigene family and eight large subunits (LS) coded for by the rbcL gene in the plastome. For synthesis of the Rubisco holoenzyme, both genes need to be expressed coordinately (Id.). In higher plants and green algae, Rubisco holoenzyme is a hexadecamer composed of eight RBCS and eight RbcL subunits (page 533, right-hand col., first paragraph). 
	SUZUKI teaches the transformation of rice with rice RBCS2 complementary DNA (i.e., from the same species) in the sense orientation under the control of its own promoter (page 538, Materials and Methods section, left-hand col.). In transgenic rice, the availability of RBCS protein (SS) primarily up-regulates rbcL mRNA level, which determines the amount of RbcL (LS) synthesized, and consequently, the stoichiometry between RBCS and RbcL is maintained (paragraph bridging pages 537-538).
	Given the teachings of FEIZ, PARRY and SUZUKI as described above, it would have been prima facie obvious to a person of ordinary skill in the art at the time of filing the instant application to use and to modify the compositions and methods taught by FEIZ, PARRY and SUZUKI, and to transform and to coexpress in a C4 (e.g., maize) plant heterologous (recombinant) polynucleotides expressing SS, LS, and RAF1; and this would result in the Appellants’ invention; with a reasonable expectation of success, and without any surprising results. Obviously, one of ordinary skill in the art would have been motivated to do so for the purpose of improving the overall performance of Rubisco for obtaining significant gains in plant yield, particularly under stressful environmental conditions, as taught by PARRY, for example. 

	Obviously, the instantly claimed increased rubisco content and enhanced resistance to abiotic stress (cold stress) would be inherent to the compositions (plants, nucleic acids, proteins) taught by FEIZ, PARRY and SUZUKI, which comprise the recited structure(s) that are required for the claimed function(s) (as transgenic C4 plants comprising RAF1, LS, and SS). Appellants are reminded that the express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. § 102 or § 103. “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.” In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. § 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983). See MPEP § 2112. In this context, it is also noted that Appellants describe cold stress only as applied temperatures of 14ºC day/12ºC night. For many C4 plants, these temperatures would reasonably not be considered cold stress temperatures at all. 
	Although FEIZ, PARRY and SUZUKI do not specifically reduce to practice the use of a ubiquitin promoter for driving expression of SS, LS, and RAF1 in C4 transgenic plants, this particular embodiment would be considered a design choice that would be readily apparent to one of ordinary skill in the art. Indeed, the use of ubiquitin promoter-based vectors for high-level see, for example, the old article (technical note) by Christensen and Quail, 1996, Ubiquitin promoter-based vectors for high-level expression of selectable and/or screenable marker genes in monocotyledonous plants, Transgenic Research 5: 213-218; copy attached to the previous Office action. 
	Bioinformatic analysis, DNA isolation and identification, recombinant DNA technology including vectors, constructs, plant transformation, measurements of rubisco content, and cold stress tolerance assays are techniques that were routine in the art at the time the application was filed, as taught by the cited references and the state of the art in general.

(3) Applicable Rules 
The MPEP includes Examination Guidelines for Determining Obviousness Under 35 § U.S.C. 103 (MPEP § 2141). Describing the rationales to support rejections under 35 § U.S.C. 103, the MPEP states that prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art. Id. The prior art reference (or references when combined) need not teach or suggest all the claim limitations, however, Office personnel must explain why the difference(s) between the prior art and the claimed invention would have been obvious to one of ordinary skill in the art. Id. The MPEP states that “[t]he obviousness analysis cannot be confined by . . . overemphasis on the importance of published articles and the explicit content of issued patents. . . . . In many fields it may be that there is little discussion of obvious techniques or combinations, and it often may be the case that market demand, rather than scientific literature, will drive design trends. KSR, 550 U.S. at 419, 82 USPQ2d at 1396. Id. 

(4) Applicable Law 
	The following is a quotation of pre-AIA  35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
	
	The applicable principles of law are clear. 
	“[T]he examiner bears the initial burden, on review of the prior art or on any other ground, of presenting a prima facie case of unpatentability. If that burden is met, the burden of coming forward with evidence or argument shifts to the applicant. ”In re Oetiker, No. 91-1026,977 F.2d 1443,1445 (Fed. Cir. 1992).
	“Non-obviousness cannot be established by attacking references individually where the rejection is based upon the teachings of a combination of references. [The reference] must be read, not in isolation, but for what it fairly teaches in combination with the prior art as a whole. ”In re Merck & Co., Inc., 800 F.2d 1091,1097 (Fed. Cir. 1986).
	The “case law is clear that obviousness cannot be avoided simply by a showing of some degree of unpredictability in the art so long as there was a reasonable probability of success... . Indeed, a rule of law equating unpredictability to patentability . . . would mean that any new salt—including those specifically listed in the [prior art patent] itself—would be separately patentable, simply because the formation and properties of each salt must be verified through testing. This cannot be the proper standard since the expectation of success need only be reasonable, not absolute. ”Pfizer, Inc. v. Apotex, Inc., 480F.3d 1348,1364 (Fed. Cir. 2007).
Application of McLaughlin, 443 F.2d 1392,1395 (CCPA1971).
	The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. § 102 or § 103. “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.” In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. § 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983). See MPEP § 2112.
	See In re Best, 195 USPQ 430, 433 (CCPA 1977), which teaches that where the prior art product seems to be identical to the claimed product, except that the prior art is silent as to a particularly claimed characteristic or property, then the burden shifts to Appellants to provide evidence that the prior art would neither anticipate nor render obvious the claimed invention. 
	See In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985), which teaches that a product-by-process claim may be properly rejectable over prior art teaching the same product produced by a different process, if the process of making the product fails to distinguish the two products.
	Obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
	The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 

(5) Response to Argument
	Appellants traverse the rejection in the brief on appeal filed March 18, 2021. Appellants’ traversals are carefully considered but are deemed to be unpersuasive for the following reasons.
Appellants contend that the Examiner erred in rejecting claims 4-6, 14, and 16-17 as obvious (Appeal Brief, section A, spanning pages 4-11). Appellants argue that “the prior art wholly fails to teach the invention as claimed (Id., page 5, second paragraph, emphasis in original). Appellants argue that an alleged teaching away in the cited references has been ignored (Id.), and they argue that the Examiner has not afforded proper weight to the submitted expert Declaration evidence (Id.). With respect to claim 4, Appellants argue that the Feiz et al. reference does not teach or suggest simultaneous co-expression of RAF1, LS, and SS as presently claimed (Id., page 6). Appellants argue that Figure 7 of Feiz et al. and Figure 1 of the present application are not identical (Id.). With respect to claim 5, Appellants cite a comment from one of the reviewers of Dr. Stern’s grant application to the USDA, with respect to scientific merit of the research (Id., page 9). With respect to claims 6, 16, and 17, Appellants cite a comment from one of the reviewers of Dr. Stern’ manuscript (Id., page 10). 

	In contrast to Appellants’ arguments, all three cited prior art references (FEIZ, PARRY and SUZUKI) are concerned with optimizing the enzyme Rubisco, its content, and its regulation for greater resource use efficiency. 
	The Examiner previously highlighted the comparison of Fig.1 from FEIZ with instant Fig. 1, which depicts a model of the proteins required for Rubisco assembly in maize. These two figures are essentially similar and/or identical. Both figures depict the three instantly claimed compositions: (i) RAF1, (ii), SS, and (iii) LS. Appellants have essentially copied the substance (and most of the form) of FEIZ’s Figure 1. 
	The main issue in the present obviousness analysis is whether there was any reason based on prior art teachings that would have motivated one of ordinary skill in the art to combine and to modify the compositions and methods previously taught by FEIZ, PARRY and SUZUKI, for the purpose of generating transgenic plants with improved overall performance of Rubisco for obtaining significant gains in plant yield, particularly under stressful environmental conditions. The answer to this question is obviously yes. It is in this context that the combined teachings of the cited references precisely teach, suggest, and provide motivation for the instantly claimed compositions and methods, as described above. All three cited references discuss Rubisco, its structure/function, the assembly of its holoenzyme, and the subunits that are required for its function specifically including RAF1, LS, and SS). Combined, the three references, together with the high level of skill in the art (conceded by Appellants: see Remarks in the response filed 07/02/2019, page 6, penultimate paragraph), provide adequate motivation, with a reasonable expectation of success, for the instantly claimed invention. 

	Also in contrast to Appellants’ arguments, a fairer reading of the PARRY reference reveals that the cited statement “some characteristics of rubisco, including constraints related to its complex reaction mechanism, make it surprisingly inefficient and compromise photosynthetic activity” is taken from the Introduction section of the research article. The full phrase reads: “Despite the presence of a CO2-concentrating mechanism in C4, crassulacean acid metabolism, algal, and cyanobacterial species, some characteristics of rubisco, including constraints related to its complex reaction mechanism, make it surprisingly inefficient and compromise photosynthetic activity. For example, Rubisco catalyzes a wasteful side reaction with oxygen that leads to the release of previously fixed CO2, NH3, and energy during photorespiration”. Therefore, the cited phrase is a part of describing the background of the state of the art relating to Rubisco. As described above, PARRY teaches that “[a]s the rate-limiting step in carbon assimilation, even modest improvements in the overall performance of Rubisco pose a viable pathway for obtaining significant gains in plant yield, particularly under stressful environmental conditions” (Abstract); and also teaches that “[t]he responses of Rubisco activation state and photosynthesis to supra-optimal temperatures are closely correlated, both qualitatively and quantitatively. Species from warm environments exhibit a higher temperature optimum of activation and CO2 assimilation than species from colder environments” (page 723, right-hand col., first full paragraph).    
	During the prosecution, Appellants also highlighted the existence of two question marks in Figure 7 of FEIZ; see the excerpt below. However, those two question marks merely depict i) SS, (ii) LS, and (iii) RAF1 for their overexpression in a (iv) C4 plant. Thus, in contrast to Appellants’ arguments, FEIZ does not teach away from the claimed invention. 


    PNG
    media_image4.png
    270
    319
    media_image4.png
    Greyscale


	In this case, FEIZ teaches the expression of the combination of recombinant nucleic acids encoding (i) SS, (ii) LS, (iii) and RAF1 in the model organism (iv) Escherichia coli. A person having ordinary skill in the art would have a reasonable expectation of success that these teachings of FEIZ would also work in plants (because Rubisco is an enzyme involved in the first major step of carbon fixation, a process by which the atmospheric CO2 is converted by plants and other photosynthetic organisms to energy-rich molecules such as glucose). For example, PARRY provides a review of the rubisco activity and regulation as targets for crop improvement (see Title in PARRY, for example). As the rate-limiting step in carbon see Abstract in PARRY, last sentence). 
	Also in contrast to Appellants’ arguments, a fairer reading of the SUZUKI reference reveals that it describes that the availability of RBCS protein up-regulates the gene expression of rbcL primarily at the transcript level in a quantitative manner for stoichiometric assembly of Rubisco holoenzyme (see Abstract, for example). The synthesis of Rubisco subunits is coordinated in a quantitative manner in RBCS-transgenic rice plants, and the amount of Rubisco was specifically increased in RBCS-sense plants but declined in RBCS-antisense plants (page 534, right-hand col., entire section). 
	In fact, all three cited prior art references (FEIZ, PARRY and SUZUKI) are directed to the same concept of analysis of Rubisco, its structure-function, its assembly, and its manipulation and regulation as a target for crop improvement. They teach and/or suggest all of the instantly recited compositions and/or methods. As described above, at the time the patent application was filed, a person of ordinary skill in the art would have the motivation to combine and/or to modify these three references, together with the knowledge generally available in the art, to arrive at the instantly claimed invention. See, for example, the teachings of FEIZ, explicitly suggesting the need for all of (i) LS, (ii) SS, and (iii) and RAF1 for the rubisco holoenzyme assembly. 
	Appellants are reminded that the requirements for patentability are different from the requirements related to publication of scientific articles and acceptance of grant proposals. Accordingly, many of the secondary considerations raised by Appellants (e.g., possible scholarly merit of a USDA grant and of a research paper) are not considered probative for the instant claims. 
See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
	Therefore, for at least the reasons of record, and those reasons indicated above, the rejection is maintained.

(5) Conclusion of Examiner’s Answer 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/BRATISLAV STANKOVIC/
Primary Examiner, Art Unit 1663

Conferees:
/Amjad Abraham/Supervisory Patent Examiner, Art Unit 1663                                                                                                                                                                                                        

/SHUBO (JOE) ZHOU/Supervisory Patent Examiner, Art Units 1661 and 1662                                                                                                                                                                                                        




(6) Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment